                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

RESOURCE MANAGEMENT                                 )
COMPANY, INC.,                                      )
    Plaintiff/Counter-Defendant                     )
                                                    )
v.                                                  )       Case No. 3:18-CV-433
                                                    )
WFC DURHAM HOLDINGS VII LLC and                     )       Jury: Waived
    Defendant/Counter-Plaintiff;                    )       Judge Richardson
                                                    )       Mag. Judge Frensley
And                                                 )
                                                    )
PHILADELPHIA INDEMNITY                              )
INSURANCE COMPANY,                                  )
     Defendant.                                     )



                                  SUPPLEMENTAL BRIEF
                                         REGARDING
                           DEFENDANTS’ MOTION IN LIMINE


        Defendants filed a Motion in Limine concerning the testimony of RMC’s Rule 30(b)(6)

designees [Doc. 65].

        During the pre-trial conference on April 16, 2021, the Court invited the parties to file

Supplemental Briefs. RMC submits the following Supplemental Brief:


                                      INTRODUCTION

        Defendants’ contend that during RMC’s corporate deposition, that it extensively provided

answers which were tantamount to “I don’t know.”

        It contends, therefore, that RMC should be “precluded . . . from introducing at trial

evidence establishing any of the foregoing, or any other topics on which its designee testified to

be ignorant . . .”



                                      -1- 04/22/21 Page 1 of 7 PageID #: 1412
     Case 3:18-cv-00433 Document 78 Filed
Michael Johnson

       To start, the number of occasions in which Mr. Johnson testified substantially that “I don’t

know” were isolated. In its papers [Doc. 65], Defendants highlight only 17 questions where its

designee purportedly lacked information. However, only a few of those 17 were actually

tantamount to an “I don’t know” answer. Moreover, the deposition of Mr. Johnson is contained

in a transcript that totals 131 pages of testimony. There were hundreds of other questions posed

to Mr. Johnson which he answered. Thus, the questions highlighted in Defendants’ papers are de

minimus.

       Additionally, the subject matter of many of those questions is not in dispute, given the

stipulations of the Defendants. This is because Defendants have stipulated the following:

       •   The authenticity and admissibility of the contracts entered into between RMC and
           WFC; and,

       •   The nature and extent of RMC’s monetary claim which seeks to recover $1,198,770.


       The remaining questions upon which WFC quibbles are not ultimately going to be relevant

to the claims involved herein. For instance, one of the questions posed was whether Mr. Johnson

had knowledge concerning RMC’s hiring, training and retention of employees. RMC does not

intend to introduce any evidence on this issue at trial and, therefore, Mr. Johnson’s lack of

knowledge is immaterial.

       Another example was Mr. Johnson’s inability to calculate the exact number of days that

RMC was delayed because of weather.          However, any such delays occurred prior to the

termination of RMC by WFC, the basis of which is not disputed.




                                    -2- 04/22/21 Page 2 of 7 PageID #: 1413
   Case 3:18-cv-00433 Document 78 Filed
Lucas Norris

       There is then the testimony of Lucas Norris, which is relevant to this issue. As the Court

is aware, a corporation that receives a Notice of Deposition must designate one or more officers,

directors, or managing agents to testify on behalf of the company. The designee must then get up

to speed on the topics.

       However, this case is not a situation where Mr. Johnson failed to go down the hall and

interview people from the Human Resources Department, the Engineering Department, or the

Accounting Department, and then pled ignorance on topics upon which his corporation was

required to testify. To the contrary, there were no other coworkers upon which he could have

procured information in order to get up to speed.

       However, the Rule provides an alternative process.        It provides that an entity may

designate “other persons who consent to testify on its behalf...” This is exactly what occurred in

this case regarding RMC’s procurement of Lucas Norris as an individual to testify regarding any

question that the Defendants’ lawyers desired to pose to him.

       Mr. Norris was produced on June 2, which was the same week in which Defendants’

deposed other witnesses. The deposition of Mr. Norris was extensive and included 232 pages of

testimony. This followed the disclosure of Mr. Norris as a material witness in RMC’s Initial Rule

26 Disclosures and in RMC’s Responses to Defendants’ discovery (See, Exh. A and Exh. B.).

       Additionally, Defendants were notified that RMC had no other individuals on staff, aside

from Mr. Johnson and Mr. Mosley (both of which they produced as corporate designees). RMC

then offered to produce Mr. Norris, without a subpoena and he consented. The emails attached

hereto as Collective Exhibit C confirm that protocol.

       Additionally, there are circumstances, such as those involved herein, where a party may

successfully argue that all or a portion of the subject matter of a prior deposition may be deemed


                                    -3- 04/22/21 Page 3 of 7 PageID #: 1414
   Case 3:18-cv-00433 Document 78 Filed
to be the organization’s response. See, Adkisson v. Jacobs Engineering, 2020 WL 8254453, at

pg. 3 (Dist. Ct. E.D. Tenn. 2020). See also, Majestic Building Maintenance, Inc. v. Huntington,

2018 WL 3358641 (Dist. Ct. S.D. Ohio, 2018) reflecting that a corporate deponent may designate

prior depositions as responses and offer to be bound by the testimony given in those depositions.

       Here, the deposition of RMC’s corporate designee expressly referenced Mr. Norris by

either his first or last name on 45 separate occasions (See, Exh. D). Examples are as follows:


       Q:       Do you agree that RMC was obligated under its contract for Phase IB to install manholes
                at correct elevations?

       A:       I think Lucas [Norris] explained yesterday very well, that we norm-they normally set them
                a little low so traffic will not hit them and harm them, and then before the pavement is put
                down, they are adjusted . . . (Emphasis added.)

[P. 90/14-19]



       Q:       Item 7 in Exhibit 1 concerns communications between RMC and others concerning the
                Durham Farms project. What information do you have about communications between
                RMC and others concerning Durham Farms?

       A:       I’m – I mean – I, I don’t really have any other information. Because – it’s like Lucas
                [Norris] was telling you, we use Google email and it’s all on Google server. (Emphasis
                added.)


[P. 107/9-19]



       Moreover, Defendants’ counsel expressly relied upon the testimony of Mr. Norris when it

questioned RMC’s designee, the next day. The following testimony illuminates that fact:

       Q:       Mr. Norris yesterday also mentioned that RMC was in the trucking business.

       A:       That’s correct.

[P. 14/23-25]




                                    -4- 04/22/21 Page 4 of 7 PageID #: 1415
   Case 3:18-cv-00433 Document 78 Filed
       Q:        You heard Mr. Norris testify yesterday about some blasting problem on the Hammer Hill
                 Project.

       A:        Sure.

[P. 47/18-20]



       Q:        Did you hear Mr. Lucas Norris testify yesterday that the company did not maintain a
                 weather log?

       A:        I think some jobs they did, some jobs they didn’t.

[P. 71/9-11]




       Q:        Have you ever seen any photographs that show inlets to be out of line with the back of curb
                 by more than 8 inches?

       A:        I – I think y’all showed Lucas [Norris] one yesterday, but I – I, didn’t see it. (Emphasis
                 added.)

[P. 91/13-17]



       Q:        Well, Mr. Norris told us he got some money. Is there someone else you paid?

       A:        Well, no. This – you’re talking about since this filed. But, you know, we got this stuff
                 together, I guess, a long time ago. And, I mean – I mean, what time frame are you talking
                 about here?

[P. 104/20-25]



       Q:        Do you recall Mr. Norris telling us yesterday that there was a staffing issue at the Wynfield
                 Project . . .

       A:        Yes, I do.

[P. 111/15 – 17]



                                    -5- 04/22/21 Page 5 of 7 PageID #: 1416
   Case 3:18-cv-00433 Document 78 Filed
       Thus, this is not a situation where RMC’s designees sat on their hands and failed to get up

to speed to address certain topics. To the contrary, RMC knew that Mr. Norris was the individual

with the relevant information and, pursuant to Rule 30, RMC made him available to testify, by

consent, and without a subpoena. Moreover, and as noted, the occasions on which RMC’s

designee failed to have knowledge (because of a complete inability to obtain it) were nominal.

       RMC does not intend to use the testimony of any other witness to contradict those areas,

given that many of them concern stipulated facts, and quite frankly, facts that are not relevant.


                                         CONCLUSION

       For the reasons set forth herein, Defendants’ Motion in Limine should be DENIED.



                                              Respectfully submitted,


                                              /s/ Phillip Byron Jones
                                              Phillip Byron Jones (#14125)
                                              EVANS, JONES & REYNOLDS, PC
                                              401 Commerce Street, Suite 710
                                              Nashville, TN 37219-2424
                                              (615) 259-4685
                                              Pjones@ejrlaw.com
                                              Attorneys for Plaintiff/Counter-Defendant




                                    -6- 04/22/21 Page 6 of 7 PageID #: 1417
   Case 3:18-cv-00433 Document 78 Filed
                                  CERTIFICATE OF SERVICE


         I hereby certify that a true and correct copy of the foregoing has been sent as follows on

this the 22nd day of April, 2021, to:


   Addressee                                      Method(s) of Service


   Eugene N. Bulso, Jr.                           X Electronically via the Court’s ECF System
   Paul J. Krog
   Bulso PLC                                      □ U.S. Postal Service (First-Class)
   155 Franklin Road, Suite 400
   P.O. Box 861                                   □ Email
   Brentwood, TN 37027
   Gbulso@bulso.com                               □ Hand Delivery
   Pkrog@bulso.com

   Attorneys for Defendants



                                              /s/ Phillip Byron Jones
                                              Phillip Byron Jones
818620.028




                                     -7- 04/22/21 Page 7 of 7 PageID #: 1418
    Case 3:18-cv-00433 Document 78 Filed
